

SECOND AMENDED AND RESTATED
MEMORANDUM OF UNDERSTANDING
(BUY-OUT FACILITIES)

THIS SECOND AMENDED AND RESTATED MEMORANDUM OF UNDERSTANDING (BUY-OUT
FACILITIES) (this “MOU”) is entered into as of February 22, 2017 by and between
SABRA HEALTH CARE REIT, INC., a Maryland corporation (“Sabra”), and GENESIS
HEALTHCARE INC., a Delaware corporation (“Genesis”).


A.Subsidiaries of Sabra, as landlord (collectively, “Landlord”) and subsidiaries
of Genesis, as tenant, (collectively, “Tenant”) are parties to certain Master
Leases (as amended from time to time, the “Master Leases”) with respect to inter
alia, those certain healthcare facilities identified on Schedule 1 attached
hereto (the “Buy-Out Facilities”).


B.Sabra and Genesis are entering into this MOU in order to memorialize their
understanding of the material terms and conditions under which Tenant would buy
out and terminate its lease obligations with respect to the Buy-Out Facilities.
As each of Buy-Out Facilities are removed from its applicable Master Leases from
time to time, Landlord and Tenant will enter into amendments to the Master
Leases and other definitive documents (collectively, the “Transaction
Documents”) in order to effectuate the termination of the Buy-Out Facilities
under the terms set forth herein.

Subject to the foregoing, and the other provisions of this MOU, Sabra and
Genesis hereby agree that it is their understanding that:


1.Buy Out Payment; Base Rent Adjustment. In order to terminate its lease
obligations with respect to the Buy-Out Facilities under the terms set forth
herein and in the applicable Transaction Documents, Genesis shall make, or shall
cause Tenant to make, the following payments (the “Buy Out Payments”) to Sabra:
(a) on or before April 1, 2016, the sum of Five Million Dollars ($5,000,000),
and (b) on or before July 1, 2016, the sum of Five Million Dollars ($5,000,000).
Upon Sabra’s receipt of each of the first and second Buy Out Payments, the
annual Base Rent payable under the applicable Master Leases for the Buy-Out
Facilities has been reduced by One Hundred Twenty-Five Thousand Dollars
($125,000) (the “Interim Base Rent Reductions”). Each of the Interim Base Rent
Reductions was initially allocated to the following four (4) Master Leases in
these amounts: Ohio Master Lease ($2,998); Other Centers Master Lease ($65,462);
GE 5 Master Lease ($53,969); and Kentucky Master Lease ($2,571). Upon the
satisfaction of the Additional Rent Credit Contingencies (as defined below), the
annual Base Rent payable under the applicable Master Leases for the Buy-Out
Facilities shall be reduced by an additional Six Hundred Five Thousand Dollars
($605,000) (collectively with the Interim Base Rent Reductions, the “Total Base
Rent Reduction”). Notwithstanding the foregoing, upon the satisfaction of the
Additional Rent Credit Contingencies, the Total Base Rent Reduction shall be
applied on a prorated basis and retroactively under the Master Leases based upon
the date upon which such Buy Out Payments were actually received by Sabra (i.e.,
50% as of the date the first Buy Out Payment was received by Sabra and the
remaining 50% as of the date the second Buy Out Payment was received by


69411.7    1

--------------------------------------------------------------------------------




Sabra). The final allocation of such Total Base Rent Reduction among the Master
Leases shall be allocated to the following three (3) Master Leases in these
amounts: GE 5 Master Lease ($261,210); Other Centers Master Lease ($338,399);
and Connecticut Master Lease ($5,391). As used herein, “Additional Rent Credit
Contingencies” shall mean (i) the consummation of the sale of all of the Buy-Out
Facilities, (ii) the consummation of the sale of all of the Sale Facilities (as
defined in that certain Amended and Restated Memorandum of Understanding (Sale
Facilities) dated as of July 29, 2016, as subsequently amended (the “Sale
Facility MOU”)), and (iii) the consummation of the sale of all of the Subject
Facilities (as defined in that certain Amended and Restated Agreement Regarding
Disposition of Assets and Lease Amendments dated of even date herewith (the
“Disposition Agreement”)) other than Eagle Crest (Carmichael).


2.Intended Sale of Buy-Out Facilities. Sabra will continue to use its
commercially reasonable efforts to sell each of the Buy-Out Facilities. Subject
to the applicable Base Rent reductions provided for herein, Tenant shall
continue to operate each of the Buy-Out Facilities until the earlier of (a)
August 31, 2017 (the “Outside Date”), or (b) the date upon which such Buy-Out
Facility is sold and conveyed to a new operator (a “New Operator”). Landlord
shall use reasonable efforts not to permit the marketing process to unreasonably
interfere with Tenant’s operation of the Buy-Out Facilities prior to the closing
of the sale. Landlord shall provide Tenant with (i) prompt written notice of its
entry into an agreement regarding any of the Buy-Out Facilities, and (ii) a
status update of its marketing efforts on a quarterly basis or as reasonably
requested by Tenant, through the date which is sixty (60) days prior to the
Outside Date. Genesis agrees to cause Tenant to use its commercially reasonable
efforts to facilitate the sale of the Buy-Out Facilities, including, without
limitation, by (A) entering into, and faithfully complying with, one or more
operations transfer agreements (each, an “OTA”) in form and substance reasonably
acceptable to Tenant with any New Operator, which shall, inter alia, (i) provide
for the proration of operational revenues and expenses, (ii)  include such
representations, warranties and indemnities as may be negotiated by Tenant and
New Operator, (iii) provide for the conveyance to the New Operator of Tenant’s
Personal Property (as defined in the Master Leases); provided, however, Tenant
may remove certain patient and employee records, and other information
proprietary to Tenant, including information technology equipment that contains
proprietary software; (iv) grant the New Operator reasonable access to the
premises and Tenant’s books and records relating to the operations thereof; and
(v) upon the reasonable request of the New Operator, the obligations of Tenant
under such operations transfer agreement shall be guaranteed by an entity
reasonably acceptable to the New Operator; and (B) reasonably cooperating with
the New Operator in connection with its efforts to obtain the licenses, permits
and other authorizations needed to operate the Buy-Out Facilities for their
current use from and after the acquisition thereof, including, without
limitation, by filing, submitting or otherwise distributing such applications
and notices as the New Operator may reasonably request. Upon the closing of any
such sale transaction, the Master Lease shall terminate as to the applicable
Buy-Out Facility; provided, however, that the obligations of Tenant which by
their terms survive the termination of such Master Lease shall survive the
termination of the Master Lease as to such Buy-Out Facility, as applicable,
pursuant to this section.




69411.7    2

--------------------------------------------------------------------------------




If Sabra is not able to sell all of Buy-Out Facilities on or before the Outside
Date, then Tenant may elect to voluntarily close the remaining unsold Buy-Out
Facilities, which closure may commence immediately after the Outside Date (each
such facility for which Tenant has elected to voluntarily close, a “Closed
Facility”). Notwithstanding the foregoing, (i) in no event shall any notice of
closing be provided to any occupant or regulatory agency prior to the Outside
Date and (ii) Tenant may not deliver an election to close the Forest View
facility until October 31, 2017 if, as of the Outside Date, (a) there is a bona
fide offer by a third party to purchase the Forest View facility, (b) the offer
is reasonably acceptable to Tenant and Sabra, (c) Sabra is diligently pursuing a
sale to such third party and (d) the closing of such sale could reasonably be
expected to occur within 60 days. After making any such election, Tenant shall
at its own expense proceed to close each Closed Facility with reasonable
diligence and in accordance with all applicable legal requirements. In
connection with the closure of any facility, Tenant may remove Tenant’s Personal
Property, patient and employee records, and other information proprietary to
Tenant. Notwithstanding anything to the contrary set forth herein or in the
Master Lease, in no event shall Tenant be entitled to re-open and occupy any
Buy-Out Facility following the date of its closure.


3.Notification by Tenant; Ownership Rights. Upon the completion of the closure
of any of the Buy-Out Facilities, Tenant shall promptly provide Landlord with
written notification thereof. The parties hereto acknowledge that Landlord shall
at all times retain title to the Buy-Out Facilities and Landlord’s Personal
Property (as defined in the Master Leases) relating thereto, including, without
limitation, all tangible personal property owned by Landlord (including any
replacements thereof) and any applicable certificate of need or bed rights
applicable thereto. Except as may be consented to by Landlord, or except as may
otherwise be required pursuant to the closure process, Tenant shall not
de-license any of the Buy-Out Facilities or terminate, transfer or assign any
certificate of need or bed rights applicable thereto without the prior written
consent of Landlord.


4.Miscellaneous.


(a)This MOU (together with the Sale Facility MOU and Disposition Agreement)
constitutes the entire agreement and understanding between the parties hereto as
to the matters set forth herein and amends and restates, supersedes and revokes
all prior agreements and understandings, oral and written, between the parties
hereto or otherwise with respect to the subject matter hereof, including,
without limitation, any prior memorandum relating to the proposed disposition of
any of the Buy-Out Facilities and the Sale Facilities. No change, amendment,
termination or attempted waiver of any of the provisions hereof shall be binding
upon any party unless set forth in an instrument in writing signed by the party
to be bound.
(b)Genesis hereby agrees to reimburse Sabra, within fifteen (15) days of written
demand therefor, for all documented reasonable attorneys’ fees and costs
incurred by Sabra in connection with the preparation and negotiation of this MOU
and the consummation of the transactions contemplated hereunder. In the event of
any dispute or litigation concerning the enforcement, validity or interpretation
of this MOU,


69411.7    3

--------------------------------------------------------------------------------




or any part thereof, the losing party shall pay all costs, charges, fees and
expenses (including reasonable attorneys’ fees) paid or incurred by the
prevailing party, regardless of whether any action or proceeding is initiated
relative to such dispute and regardless of whether any such litigation is
prosecuted to judgment.
(c)Except as may be required by law or judicial process (including the
requirements of any regulatory body or stock exchange), each party shall keep
this MOU and its terms confidential and shall not disclose the same to any third
party (except attorneys, accountants, or consultants hired by the parties
hereto) without the express written consent of the other party. Notwithstanding
the foregoing, the parties hereto shall be entitled to discuss the proposed
transactions contemplated hereunder during their earnings calls, in discussions
with analysts and investors and in connection with investor presentations.
(d)This MOU shall inure solely to the benefit of the parties hereto and their
respective successors and assigns. No third party shall have the right to derive
or claim any benefit hereunder and shall have no right to enforce or rely upon
any provision of this MOU.
(e)This MOU may be executed in any number of counterparts, which may be executed
in either original or electronically transmitted form (e.g., faxed or emailed
portable document format (PDF) form), and the parties hereby adopt as original
any signatures received via electronically transmitted form.
(f)This MOU will be governed by and construed in accordance with the substantive
laws of the State of California, but exclusive of its conflicts of law
provisions.


[Signature pages to follow.]


69411.7    4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this MOU has been executed and delivered as of the date
first above written.
GENESIS:
GENESIS HEALTHCARE, INC.,
a Delaware corporation




By:    /S/    MICHAEL BERG        
Name:    Michael Berg
Title:    Assistant Secretary










S-1
69411.SIG

--------------------------------------------------------------------------------




SABRA:
SABRA HEALTH CARE REIT, INC.,
a Maryland corporation




By:    /S/    HAROLD W. ANDREWS, JR.        
Name:    Harold W. Andrews, Jr.
Title:    Chief Financial Officer






S-2
69411.SIG

--------------------------------------------------------------------------------





SCHEDULE 1


SCHEDULE OF BUY-OUT FACILITIES




“Renaissance Terrace” – Renaissance Terrance Care & Rehab, 257 Patton Lane,
Harriman, Tennessee


“Forest View” – Forest View Care and Rehabilitation Center, 323 Forest Avenue,
Dayton, Ohio


“Sable” – Sable Care and Rehabilitation Center, 656 Dillon Way, Aurora, Colorado


“Paducah Center” – Paducah Center, 501 North 3rd Street, Paducah, Kentucky****


“Pawtuxet Village” – Pawtuxet Village Care and Rehabilitation Center, 270 Post
Road, Warwick, Rhode Island****






















**** Paducah Center and Pawtuxet Village were previously sold by Sabra in
connection with a Memorandum of Understanding between the parties hereto dated
as of May 4, 2015. As set forth under the terms of that certain Amended and
Restated Memorandum of Understanding dated as of February 19, 2016, the parties
hereto acknowledged and agreed that no Base Rent reduction shall be made in
connection with the sale of the Paducah Center notwithstanding the terms set
forth in that certain Eighth Amendment to Master Lease (Kentucky Master Lease)
dated as of August 12, 2015 by and among Kentucky Holdings I, LLC, as landlord
and the Tenant parties thereto.


Schedule 1-1
69411.7